Matter of Lang (2021 NY Slip Op 04329)





Matter of Lang


2021 NY Slip Op 04329


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (June 22, 2021.)


&em;

[*1]MATTER OF JULIE ANN LANG, AN ATTORNEY, RESPONDENT. GRIEVANCE COMMITTEE OF THE EIGHTH JUDICIAL DISTRICT, PETITIONER.

MEMORANDUM AND ORDER
Order of interim suspension entered pursuant to 22 NYCRR 1240.9.